Me. Justice Bradley,
continuing, delivered the opinion of the court in these cases.
The question is presented to us whether the acts of assembly of the State of Yirginia which required the production of the bond in order to establish the genuineness of the coupons and prohibiting expert testimony to prove the said coupons, are or are not repugnant to the Constitution of the United States. On this subject we think there can be little doubt. It is well settled by the adjudications of this court, that the obligation of. a contract is impaired, in the sense of the Constitution, by any act which prevents its enforcement, or which materially abridges the remedy for enforcing it, which existed at the time it was contracted,, and does not supply an alternative remedy equally adequate and efficacious. Bronson v. Kinzie, 1 How. 311; Woodruff v. Trapnall, 10 How. 190; Furman v. Nichol, 8 Wall. 44; Walker v. Whitehead, 16 Wall. *694314; Von Hoffman v. Quincy, 4 Wall. 535; Tennessee v. Sneed, 96 U. S. 69; Memphis v. United States, 97 U. S. 293; Memphis v. Brown, 97 U. S. 300; Howard v. Bugbee, 24 How. 461.
Wé have no hesitation in saying that the duty imposed upon the taxpayer of producing the bond from which the coupons tendered by him were cut, at the time of offering the same in evidence in court, was an unreasonable condition, in many cases impossible to be performed. If enforced it would have the effect of rendering valueless all coupons which have been separated from the bonds to which they were attached, and have been sold in the open market. It would deprive them of their negotiable character. • It would make them fixed appendages-to the bond itself. It would be directly contrary to. the meaning and intent of the act of 1871 and the corresponding act of 1879. It would be so onerous and impracticable as hot only to affect, but virtually destroy, the value of the instruments in the hands' of the holder who had purchased them. We think that the requirement was unconstitutional.
We also think that the prohibition of expert testimony in establishing the genuineness of coupons was in like manner unconstitutional.. In the case .of coupons made by impressions from metallic plates, (as these were,) no other mode of proving their genuineness is practicable; and that mode of proof is as satisfactory as .the proof of handwriting by a witness acquainted with the writing of the party whose signature it .purports to be. One who is expert in the inspection and examination of bank notes, engraved bonds and other instruments of that character, is able to detect ^almost at a glance whether an instrument is genuine or spurious, provided he has an acquaintance with the class of instruments to which his attention is directed. If is the kind of evidence resorted to in proving the genuineness of bank notes;' it is the kind of evidence naturally resorted to to prove the genuineness of coupons and other instruments of that character. To prohibit it is to take from the holder of such instruments the only feasible means -he has in his power to establish their validity.
*695In addition to these objections to the proceedings, we question very much whether the act of May 12, 1887, which authorizes and requires a suit to be brought against the tax-’ payer who tenders payment in coupons, as well as the other acts which .require their rejection, are not themselves laws impairing the obligation of the contract. They make no discrimination between genuine and spurious coupons. A bank which should refuse to receive its bills in payment of a note due from one of its customers, but should sue him on his note, and leave him to establish the genuineness of the bills by suit against the bank, would not be regarded with much favor in a business community. It is the duty of its cashier or receiving teller to judge of the genuineness of the bills offered, and to refuse them as spurious on his peril, or rather, on the peril of the bank itself. So, in regard to these coupons, instead of relegating the taxpayer to.a course of litigation, the officers of the State charged with the. duty of collecting the taxes should themselves decide on the genuineness of the coupons; offered. Penalties for knowingly offering spurious coupons, or using them in any way, for sale or otherwise, would probably be as effective in preventing their circulation as like penalties are in. suppressing counterfeit bank bills, and other negotiablé instruments. ■
In the case of Bryan v. The State of Virginia, the coupons that were tendered for the payment of the tax sued for purported to have been cut from bonds issued under the act of March 30, 1871, and the same obstacles to the proof of their genuineness were interposed as in the case of McGahey, by requiring the production of the bonds from which the coupons were cut, and by excluding expert testimony. The same also is true of the proceedings in the case of Cooper v. The State of Virginia.
¥e are of opinion, therefore, that
The judgments in these three cases must he reversed, and- the records ■ severally remanded, for the purpose of such proceedings as may he ¡required in due course of law,- accord* - ing to this opinion.